United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2044
                                    ___________

Deborah McDonald,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: March 22, 2006
                                 Filed: March 27, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Deborah McDonald appeals the district court’s1 order affirming the denial of
disability insurance benefits. In her January 2002 application, McDonald claimed
disability since May 2001 from, inter alia, a herniated cervical disc and back spasms.
After a February 2003 hearing, an administrative law judge (ALJ) determined that
McDonald’s cervical disc disease was severe, but not of listing-level severity; and that


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
her allegations about her limitations were not totally credible. The ALJ further
determined that McDonald had the residual functional capacity (RFC) for a significant
range of sedentary work, which precluded her past relevant work, but--with the
Medical-Vocational Guidelines as a framework, and based on the testimony of a
vocational expert--she was not disabled. Having carefully reviewed the record, we
affirm. See Draper v. Barnhart, 425 F.3d 1127, 1130 (8th Cir. 2005) (standard of
review).

       We reject McDonald’s challenges to the ALJ’s credibility analysis. The ALJ
gave multiple valid reasons for finding McDonald not entirely credible; and contrary
to McDonald’s assertions, the ALJ considered the requisite credibility factors
announced in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and explained
his credibility findings. See Goff v. Barnhart, 421 F.3d 785, 791-92 (8th Cir. 2005)
(ALJ need not explicitly discuss each Polaski factor so long as he acknowledges and
considers them; this court will not disturb decision of ALJ who considers, but for
good cause expressly discredits, claimant’s complaints of disabling pain).

       We also find no error in the ALJ’s decision to discount Dr. Ralph Meehan’s
2001 opinion that McDonald was fully disabled. While a treating physician’s medical
opinion is generally entitled to deference, a medical-source opinion that an applicant
is unable to work is not the type of opinion to which the Commissioner must defer.
See Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir. 2005). The ALJ’s interpretation of
Dr. Meehan’s opinion as reflecting only McDonald’s inability to perform her past
relevant work is supported by substantial evidence, especially because Dr. Meehan
had recommended in 2002 that McDonald have a functional-capacity evaluation and
try to work. We disagree with McDonald that the ALJ was required to contact Dr.
Meehan for clarification, as the record was not undeveloped on McDonald’s RFC. To
the extent McDonald is challenging the ALJ’s final RFC determination, the
determination was based as required on the medical records, the observations of
treating physicians and others, and on McDonald’s own description of her limitations,

                                         -2-
which were properly discredited in part. See Stormo v. Barnhart, 377 F.3d 801, 807
(8th Cir. 2004) (RFC determination); Dolph v. Barnhart, 308 F.3d 876, 880 (8th Cir.
2002) (while there is little doubt claimant has pain, issue is whether pain is so severe
as to be disabling).

       Finally, McDonald contends that the ALJ should have arranged for a
myelogram in order to develop the record fully. We disagree. The ALJ arranged for
and considered a post-hearing orthopedic evaluation; McDonald does not explain why
she failed to contact neurosurgeon Luke Knox when she was ready to schedule a
myelogram as he had directed her to do in September 2001; and, in any event, we find
sufficient evidence in the record to support the ALJ’s decision, see Haley v.
Massanari, 258 F.3d 742, 749-50 (8th Cir. 2001) (ALJ may issue decision without
obtaining added medical evidence if existing evidence provides sufficient basis for
decision).

      Accordingly, we affirm.
                     ______________________________




                                          -3-